Citation Nr: 1436847	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-32 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had unverified service with the United States Armed Forces in the Republic of the Philippines during World War II and service with the U.S. Navy from October 1971 to May 1973.  His DD214 for the period ending in May 1973 noted he had a total of 19 years, 5 months, and 28 days of active service.  He died in November 2009.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 determination letter of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Republic of the Philippines.  In her substantive appeal (received in November 2011), the appellant requested a Travel Board hearing before the Board.  In November 2012, she withdrew her hearing request in writing.  


FINDINGS OF FACT

1.  There has been no demonstration by a DD Form 214, or an original Certificate of Discharge by a United States service department, that the Veteran had the requisite military service as required by law for eligibility for one-time payment from the FVEC Fund.

3. The National Personnel Records Center (NPRC) has stated that the Veteran had no requisite military service, to include as a member of the Philippine Commonwealth Army or the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for eligibility to a one-time payment from the Filipino Veterans Equity Compensation Fund are not met.  38 U.S.C.A. § 5101(a) (West 2002 & West Supp. 2013); American Recovery and Reinvestment Act, § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence, such as the present claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the present claim, the VCAA is not applicable.  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Nonetheless, the appellant was informed of the necessary requirements for substantiating the claim in VA correspondence in June 2011, and the matter was readjudicated in a September 2011 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Legal Criteria 

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000, for non-United States citizens, or $15,000, for United States citizens.  

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.  

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his service.  38 C.F.R. § 3.203; Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

Analysis

The American Recovery and Reinvestment Act of 2009 was signed into law on February 17, 2009.  In March 2009, the Veteran filed a claim for FVEC benefits.  He died in November 2009.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits dies before payment is made, the payment shall be made instead to the surviving spouse, if any, of the eligible person.

At issue is whether the Veteran was an eligible person.  The claims file includes a DD 214 Form for the Veteran's service between 1971 and 1973 and indicates he had additional active service prior to 1971; however, it does not include a DD Form 214 for requisite service for FVEC payment.

The Veteran contended that he served with C Company, 1st Rifle Battalion, 2nd Regiment, (Bataan Military District) ECLGA from December 1943 to February 1945 or May 1946.  (See VA Form 21-4138.)  The claims file also includes an affidavit from LTC A.A.V. of the Philippine Army, attesting to the Veteran's service in the guerillas in the above listed unit from December 1943 to February 1945, in a company attached to the 38th Division of the U.S. Army from February 1945 to October 1945, in a company attached to the 342nd Infantry, 86th Division of the U.S. Army from October 1945 to January 1946, and in a company attached to the 596th Engineer Base Depot, Base X, from February 1946 to May 1946.  

Also in the record are a Commonwealth of the Philippines Army discharge certificate and enlistment record, dated in May 1946, noting continuous service in the Army of the Philippines since December 1943 in "'C' CO. 1ST BN, 2ND PROV. INF REGT. ECLGA" and "'B' CO. 1ST BN. 2ND REGT, Bataan Military District"; a report of physical examination, also dated in May 1946; a P.A. A.G.O. Form 23 (Affidavit for Philippine Army Personnel) dated in May 1946, noting service as detailed above and with "Reg't Ramsey"; and a July 1948 Official Certification from Headquarters Army of the Philippines certified that the Veteran was recognized as of May 1945 as "carried in the approved roster (guerrilla) of C"Co. 1st Bn. 2nd Prov'l. Inf. Regt. ECLGA."  

The claims file includes VA Form 21-3101, Request for Information from the RO to the National Personnel Records Center (NPRC) sent in July 2010 and June 2011.  The NPRC reviewed copies of all documentation listed above and considered all cited units.  The NPRC responses (dated in August 2010 and July 2011) reflect that the Veteran "has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces."  Thus, the evidence is against a finding that the Veteran an eligible person for FVEC payment.

The Board notes that recognition of service by the Philippine Government is not sufficient for benefits administered by VA.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.  (The proper course for an appellant, who believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994)).

Based upon the record in this case, the Veteran did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Such service is a prerequisite to entitlement to payment from the FVEC fund.  As such, entitlement to a one-time payment from the FVEC Fund is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a one-time payment from the FVEC Fund is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


